Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) of Hewlett-Packard Company pertaining to the following plans of Autonomy Corporation plc: · Autonomy Corporation plc 1998 U.S. Share Option Plan · Autonomy Corporation plc 2008 U.S. Share Option Plan · iManage, Inc. 2000 Non-Officer Stock Option Plan · iManage, Inc. Amended 1997 Stock Option Plan · Interwoven, Inc. 1999 Equity Incentive Plan · Interwoven, Inc. 2000 Stock Incentive Plan · Interwoven, Inc. 2003 Acquisition Plan · Interwoven, Inc. 2008 Equity Incentive Plan · Optimost LLC 2006 Equity Compensation Plan · Verity, Inc. 1996 Nonstuatutory Stock Option Plan · Virage, Inc. 1997 Stock Option Plan · Zantaz, Inc. 1998 Stock Plan of our reports dated December 15, 2010, with respect to the consolidated financial statements and schedule of Hewlett-Packard Company and the effectiveness of Hewlett-Packard Company's internal control over financial reporting included in its Annual Report (Form 10-K) for the year ended October 31, 2010, filed with the Securities and Exchange Commission. /s/ Ernst &Young LLP San Jose, California October 11, 2011
